 Case 1:18-cr-00014-VM Document 376 Filed 06/23/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X                             June 23, 2020
UNITED STATES OF AMERICA           :
                                   :    18 CR 14 (VM)
     - against -                   :
                                   :    ORDER
STEVEN ARENA,                      :
                                   :
               Defendant.          :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

      The Court sentenced defendant Steven Arena (“Arena”) to

366 days’ imprisonment followed by 3 years’ supervised release.

(See Dkt. Minute Entry dated 11/15/2019.) Arena is serving his

sentence in FMC Devens.

      Arena requested immediate compassionate release on March

18, 2020 and March 19, 2020 pursuant to 18 U.S.C. Section

3582(c)(1)(A) (“Section 3582”). The Court denied the motion on

the   ground   that   Arena   had   not   demonstrated   exhaustion   of

administrative remedies, as required by the statute. (See Dkt.

No. 353.) Arena renewed his motion on April 3, 2020, and the

Court again denied his request. (See Dkt. No. 354.) By letter

dated May 14, 2020, Arena renewed his motion and informed the

Court that he had exhausted his administrative remedies. The

Government opposed the motion on the ground that Arena had not

demonstrated, as Section 3582 requires, an “extraordinary and

compelling reason” that would justify reducing his sentence. The

Court denied Arena’s request, agreeing that Arena had not shown

that the steps taken by FMC Devens were inadequate or that he
 Case 1:18-cr-00014-VM Document 376 Filed 06/23/20 Page 2 of 3



was not being treated for his medical conditions. (See Dkt. No.

370.)

        Arena now moves again, pro se, for compassionate release.

(See “Motion,” Dkt. No. 374.) In support of his Motion, he states

that he has exhausted his administrative remedies and that

extraordinary     and     compelling       reasons   “previously   unknown”

justify a reduction in his sentence, namely, (1) his medical

issues, (2) his likely death if he contracts COVID-19, (3) his

increased chances of contracting COVID-19 while imprisoned, and

(4) the non-violent nature of his charge.

        The   Court     will   deny    the     Motion.   Despite    Arena’s

characterization of these factors as previously unknown, the

Court already considered, and rejected, each of these arguments

in its previous decisions. The Warden of FMC Devens acknowledged

each of the medical conditions listed by Arena and found that

“FMC Devens is able to manage [his] medical needs at this time.”

(Motion Ex. A.) Arena has not demonstrated that conditions have

changed at FMC Devens such that the facility is no longer able

to provide health care appropriate to meet his needs. Nor has

Arena pointed to any change in the risk he faces of contracting

COVID-19 compared to earlier in the pandemic.

        Reconsideration of a previous order is an “extraordinary

remedy to be employed sparingly in the interests of finality and

conservation of scarce judicial resources.” United States v.

Rutigliano, No. 11 CR 1091, 2016 WL 2727317, at *2 (S.D.N.Y.

                                       2
 Case 1:18-cr-00014-VM Document 376 Filed 06/23/20 Page 3 of 3



Apr. 26, 2016) (quoting In re Health Mgmt. Sys. Inc. Sec. Litig.,

113 F. Supp. 2d 613, 614 (S.D.N.Y. 2000)). To succeed, the

request for reconsideration must “set[] forth concisely the

matters or controlling decisions which [the movant] believes the

Court has overlooked.” Local Crim. R. 49.1. Nothing Arena brings

to the Court’s attention was previously overlooked. Accordingly,

the Court will deny the Motion.

      Finally, because Arena has not demonstrated that he meets

the statutory requirements for compassionate release, the Court

will also deny his request for the appointment of counsel.1

      Accordingly, it is hereby

      ORDERED    that   defendant       Steven   Arena’s   motion    for

compassionate release and appointment of counsel (Dkt. No. 374)

is DENIED. The Clerk of Court is respectfully directed to mail

a copy of this Order to defendant Steven Arena.

SO ORDERED.

Dated:   New York, New York
         23 June 2020


                                          _________________________
                                          __
                                           ___
                                            ____
                                            ____
                                               ___
                                                ____
                                                   ______
                                                     __
                                                     _____
                                                         _____
                                                         ___ ___
                                                               __
                                                                ___
                                                                 ____
                                                                   __
                                                                    __
                                                 VICTOR
                                                 VICT
                                                 VI
                                                 VICTOR MARRERO
                                                   CTOR
                                                   CTOR  MAR
                                                           A RE
                                                              ERO
                                                    U.S.D.J.
                                                    U.S.
                                                    U. S.D.
                                                       S.D.
                                                         D.J.
                                                            J




      1 Arena appears to cite a standing order from the District of

Massachusetts. (Motion at 3 (citing General Order 20-17, In re:
Coronavirus Public Emergency (D. Mass. Apr. 23, 2020)).) Even if this
order were binding on this Court, it pertains to the appointment of
counsel for indigent defendants, and Arena does not argue that he is now
indigent.

                                    3
